Citation Nr: 1550916	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether VA correctly calculated the Veteran's countable income for the receipt of VA nonservice-connected pension benefits for the period from November 1, 2007, to November 1, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Pension Management Center (PMC) in St. Paul, Minnesota.  The Board has recharacterized the matter on appeal to reflect the specific timeframe at issue. 

In the February 2012 substantive appeal, the Veteran raised a claim pertaining to the validity of the amount of overpayment of nonservice-connected pension benefits (claims he is owed $10,469.00, by VA for amounts withheld from service-connected compensation benefits as he made payments of $9,023 in June 2008 and $5,733 in September 2011).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the PMC. VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the PMC incorrectly calculated his countable income for the receipt of VA nonservice-connected pension benefits for the period from November 1, 2007, to November 1, 2009 (when his benefits were switched from nonservice-connected pension to service-connected compensation as this became the greater benefit on this date).  In his substantive appeal, the Veteran asserts that the PMC counted income that did not exist between December 2008 and January 2009.  The Veteran further claims that he did not receive $3,269.00, from the State of Alaska Department of Administration in 2009, as he no longer lived in Alaska and moved to Oregon in 2008.  
It appears the appellate record is incomplete.  There are income verification match sheets for 2007 and 2008; however, there is no income verification for the period covering January 1, 2009, to November 1, 2009.  Such document is pertinent to the matter on appeal and must be obtained.  38 C.F.R. § 3.159.   

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, to include any documentation from IRS Forms W2s and 1099s and/or income payers for 2007, 2008, and 2009.  38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to give income information for 2007, 2008, and 2009, to include IRS Forms W2s and 1099s and any documentation from income payers.  All requests for records and their responses should be clearly documented in the virtual record.

 2.  Conduct income verification match for the period covering January 1, 2009, to November 1, 2009.  Associate all responses in the virtual record. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the PMC should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the PMC must furnish the Veteran and his representative with an appropriate supplemental statement of the case (that includes a clear analysis of the countable income determination for each year from November 1, 2007, to November 1, 2009) and afford a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




